PER CURIAM.
This is an appeal from a final judgment in a suit to quiet title instituted by the Board of Trustees of the Internal Improvement Trust Fund, an agency of the State of Florida Department of Natural Resources, in the Circuit Court for the Eleventh Judicial Circuit of Florida. We have carefully examined the thorough and detailed final judgment entered by the trial court in this cause together with the record on appeal and the briefs of the parties. In our view, no reversible error has been shown. Accordingly, the final judgment appealed from is affirmed. Shaw v. Shaw, 334 So.2d 13, 16 (Fla.1976); Jefferson National Bank at Sunny Isles v. Metropolitan Dade County, 271 So.2d 207, 214 (Fla. 3d DCA 1972); Gars v. Woodard, 214 So.2d 385, 386 (Fla. 3d DCA 1968).
Affirmed.